UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-23c-3 Notification of Repurchase Offer Pursuant to Rule 23c-3 [17 CFR 270.23c-3] 1. Investment Company File Number: 811-05617 Date of Notification: May 21, 2009 2. Exact name of investment company as specified in registration statement: TAIWAN GREATER CHINA FUND 3. Address of principal executive office: c/o Nanking Road Capital Management, LLC 111 Gillett Street Hartford, CT 06105 U.S.A. 4. Check one of the following: A. x The notification pertains to a periodic repurchase offer under paragraph (b) of Rule23c-3. B. o The notification pertains to a discretionary repurchase offer under paragraph (c) of Rule23c-3. C. o The notification pertains to a periodic repurchase offer under paragraph (b) of Rule 23c-3 and a discretionary repurchase offer under paragraph (c)of Rule23c-3. By: /s/ Steven R. Champion Steven R. Champion (Name) President and Chief Executive Officer (Title) Brown Brothers Harriman & Co. 40 Water
